Citation Nr: 1636901	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2014, at which time the Board reopened the Veteran's previously denied service connection claim for bilateral hearing loss and remanded it for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by noise exposure during service.  During the July 2016 Board hearing, the Veteran testified that he first noticed difficulty hearing after being in close proximity to an explosion that occurred while serving aboard the USS Kearsarge.  Thereafter, he reported undergoing surgery on his right ear around 1985, which restored some of his hearing.  He stated that records of that procedure were no longer available; however, he was told that the explosion "slammed the stirrup into the hammer" of his ear, necessitating the replacement of the stirrup.  The Veteran further testified that he underwent a similar procedure on his left ear at a VA medical center in September 2013.  

A January 2008 VA treatment record indicates that the Veteran reported undergoing a right stapedectomy about 15 years earlier, and the treatment provider discussed medical intervention for the left ear.  The diagnosis was sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  

A May 2008 VA treatment record shows a diagnosis of otosclerosis (abnormal growth of bone in the middle ear), for which the Veteran was scheduled to undergo a left ear stapedotomy/stapedectomy.  However, the surgery was later canceled because it was determined that it would not improve the Veteran's hearing.

A July 2010 VA treatment record shows a diagnosis of otosclerosis with worsening hearing in the left ear, which was primarily conductive.  The treatment provider noted that the Veteran also had underlying sensorineural hearing loss and tinnitus which "relates to an explosion of a jet engine right next to him."  

The Veteran underwent VA audiological examinations in November 2007 and November 2014, during which the examiners provided diagnoses of sensorineural hearing loss in both ears and opined that it was not related to in-service noise exposure.

The Board finds that a remand is necessary in order to obtain another medical opinion, as neither examiner addressed the Veteran's diagnosis of otosclerosis and resulting ear surgeries, which the Veteran asserts was caused by the in-service explosion.  Moreover, neither examiner provided an opinion with respect to conductive and mixed hearing loss, which were diagnosed during the course of the Veteran's claim.  

Additionally, a review of the claims file reveals no records pertaining to the September 2013 surgery on the Veteran's left ear.  Therefore, on remand, all outstanding VA treatment records should be obtained.
  
Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated January 2012 to the present.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2.  After the above has been completed and available records have been associated with the claims file, provide the claims file to a VA otolaryngologist to obtain an opinion with respect to the Veteran's service connection claim for hearing loss.  If an examination is deemed necessary to respond the question, one should be scheduled.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hearing loss is related to service, to include as due to being in close proximity to an explosion while serving aboard the USS Kearsarge.  In doing so, the examiner must address all diagnoses rendered during the course of the Veteran's claim, including sensorineural, conductive, and mixed hearing loss, as well as otosclerosis and the resulting surgeries performed on both ears.  A complete rationale for all opinions must be provided.

3.  After undertaking the development above and any additional development deemed necessary, the claim for     entitlement to service connection for bilateral hearing loss should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




